 

Exhbit 10.2

 

form of STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (as may be amended, restated or modified from time
to time, this “Pledge Agreement”), dated as of July ___, 2016 made by and
between [__], as pledgor (the “Pledgor”), and R & T Sports Marketing, Inc., a
Florida corporation, as pledgee (the “Pledgee”).

 

W I T N E S S E T H:

 

WHEREAS, PF Hospitality Group, Inc., a Nevada corporation (the “Company”) sold
to R & T Sports Marketing, Inc. a $200,000.00 principal amount Convertible
Debenture Due July 20, 2021 at par value (the “Convertible Debenture”); and

 

WHEREAS, as of the date hereof, the Pledgor is the direct registered and
beneficial owner of [__] shares of common stock of the Company (the “Shares”),
of which Pledgor seeks to pledge [__] Shares pursuant to the terms of this Stock
Pledge Agreement (the “Pledged Shares”); and

 

WHEREAS, in order to induce the Pledgee to purchase the Convertible Debenture,
the Pledgor has agreed to execute and deliver to the Pledgee, as security for
the obligations of the Company to the Pledgee as set forth in the Convertible
Debentures, a pledge of all of the Pledgor’s right, title and interest in and to
the Pledged Shares.

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Pledgor and the
Pledgee agree as set forth below:

 

SECTION 1. Defined Terms. Except as otherwise defined herein, terms defined in
the Convertible Debentures shall have the same meaning when used herein.

 

Grant of Security. (a) As security for the Obligations, the Pledgor hereby
pledges, assigns, transfers and delivers to the Pledgee the Pledged Shares and
hereby grants to the Pledgee a first priority lien on and a first priority
security interest in the following (collectively, the “Pledged Collateral”):

 

(i) the Pledged Shares and all capital, revenue, profit, income, gain or other
property or proceeds, return on contribution or otherwise with respect to the
Pledged Shares;

 

(ii) all other payments due or to become due to the Pledgor in respect of the
Pledged Shares whether under any organizational document or otherwise, whether
as contractual obligations, damages or otherwise;

 

(iii) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof.

 

SECTION 2. Representations and Warranties. The Pledgor represents and warrants
that:

 

(a) it is the legal and beneficial owner of, and has good and marketable title
to, the Pledged Collateral, subject to no pledge, lien, mortgage, hypothecation,
security interest, charge, option or other encumbrance whatsoever, except the
lien and security interest created and contemplated by this Pledge Agreement;

 

  

  

 

(b) it has full power, authority and legal right to execute, deliver and perform
its obligations under this Pledge Agreement and to create the lien and security
interest contemplated by this Pledge Agreement;

 

(c) the Pledged Shares are “securities” governed by Article 8 of the UCC;

 

(d) this Pledge Agreement constitutes a valid obligation of the Pledgor, legally
binding upon it and enforceable in accordance with its terms;

 

(e) no consent of any other party (including equity interest holders of the
Pledgor) is required in connection with the execution, delivery, performance,
validity, enforceability or enforcement of this Pledge Agreement, and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery, performance, validity, enforceability or
enforcement of this Pledge Agreement; and

 

(f) the execution, delivery and performance of this Pledge Agreement will not
violate or contravene any provision of any existing law or regulation or decree
of any court, governmental authority, bureau or agency having jurisdiction in
the premises or of the organizational documents of the Pledgor or of any
mortgage, indenture, security agreement, contract, undertaking or other
agreement to which the Pledgor is a party or which purports to be binding upon
it or any of its properties or assets and will not result in the creation or
imposition of any lien, charge or encumbrance on, or security interest in, any
of its properties or assets pursuant to the provisions of any such mortgage,
indenture, security agreement, contract, undertaking or other agreement.

 

SECTION 3. Covenants. The Pledgor hereby covenants that during the continuance
of this Pledge Agreement:

 

(a) it shall warrant and defend the right and title of the Pledgee conferred by
this Pledge Agreement in and to the Pledged Collateral at the cost of the
Pledgor against the claims and demands of all persons whomsoever;

 

(b) it shall not sell, assign, transfer, charge, pledge or encumber in any
manner any part of the Pledged Collateral or suffer to exist any encumbrance on
the Pledged Collateral

 

(c) it shall not amend or modify any organizational document of the Company;

 

(d) it shall not vote the Pledged Shares of the Company in favor of the
consolidation, merger, dissolution, liquidation or any other corporate
reorganization of the Company;

 

(e) it shall furnish to Pledgee from time to time statements and schedules
further identifying and describing the Pledged Collateral as Pledgee reasonably
requests, all in reasonable detail; and

 

(f) it shall indemnify the Pledgee from, and hold it harmless against, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Pledged Collateral or in connection with the
transaction contemplated by this Pledge Agreement.

 

 2 

  

 

SECTION 4. Delivery of Additional Collateral; Reduction of Pledged Shares.

 

(a) If the Pledgor shall become entitled to receive or shall receive any equity
interests, option or rights, whether as an addition to, in substitution of, or
in exchange for any of the Pledged Shares, the Pledgor agrees to accept the same
as the agent of the Pledgee and to hold the same in trust for the benefit of the
Pledgee and to deliver the same forthwith to the Pledgee in the exact form
received, with the endorsement of the Pledgor when necessary and/or appropriate
undated Instruments of Transfer duly executed in blank, and Irrevocable Proxies
for any shares of capital stock so received, in substantially the forms attached
hereto to be held by the Pledgee, subject to the terms hereof, as additional
collateral security for the Obligations.

 

(b) Reduction of Pledged Shares. The number of Pledged Shares shall be subject
to reduction in an amount equal to the reduction in the principal amount of the
Convertible Debentures held by Pledgee divided by $200,000.00 (plus interest on
such amount which accrues commencing on the date of this Agreement) and
multiplying the result by the number of Pledged Shares until the number of
Pledged Shares is zero (the “Pledged Share Reduction”). The Pledged Share
Reduction shall be computed no less frequently than within 30 days after the
last day of each fiscal quarter.

 

SECTION 5. Intentionally deleted.

 

SECTION 6. General Authority. The Pledgor hereby consents that, without the
necessity of any reservation of rights against the Pledgor, and without notice
to or further assent by the Pledgor, any demand for payment of any of the
Obligations made by the Pledgee may be rescinded by the Pledgee and any of the
Obligations continued, and the Obligations, or the liability of the Pledgor
and/or the Company upon or for any part thereof, or any other collateral
security (including, without limitation, any collateral security held pursuant
to any of the other Convertible Debentures) or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, compromised, waived, surrendered, or released by the
Pledgee, and the Convertible Debentures, any guarantees and any other collateral
security documents executed and delivered by the Pledgor and/or the Company any
or any other obligors in respect of the Obligations may be amended, modified,
supplemented or terminated, in whole or in part, as the Pledgee may deem
advisable, from time to time, and any other collateral security at any time held
by the Pledgee for the payment of the Obligations (including, without
limitation, any collateral security held pursuant to any other collateral
security document executed and delivered pursuant to the Convertible Debentures)
may be sold, exchanged, waived, surrendered or released, all without notice to
or further assent by the Pledgor or the Company, which shall remain bound
hereunder, notwithstanding any such renewal, extension, modification,
acceleration, compromise, amendment, supplement, termination, sale, exchange,
waiver, surrender or release. The Pledgor waives any and all notices of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Pledgee upon this Pledge Agreement, and the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Pledge Agreement, and all dealings
between the Pledged Company and the Pledgee shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Pledge Agreement.
The Pledgor waives diligence, presentment, protest, demand for payment and
notice of default or non-payment to or upon the Pledgor or the Pledged Company
with respect to the Obligations.

 

SECTION 7. UCC Filings. The Pledgor does hereby authorize the Pledgee to do all
things the Pledgee may reasonably deem to be necessary or advisable in order to
perfect or maintain the security interest granted by this Pledge Agreement
including, but not limited to, filing any and all Uniform Commercial Code
financing statements or renewals thereof.

 

SECTION 8. Remedies. At any time after the occurrence of an Event of Default
that has not yet been cured or in the event any of the security created by or
pursuant to this Pledge Agreement shall be imperiled or jeopardized in a manner
deemed material by the Pledgee in its sole and reasonable discretion, the
Pledgee shall be entitled, without further notice to the Pledgor:

 

 3 

  

 

(a) subject to the limitations of the UCC (to the extent applicable), to sell,
assign, transfer and deliver at any time the whole, or from time to time any
part, of the Pledged Collateral or any rights or interests therein, at public or
private sale or in any other manner, at such price or prices and on such terms
as the Pledgee may deem appropriate, and either for cash, on credit, for other
property or for future delivery, at the option of the Pledgee, upon not less
than 10 days’ written notice (which 10 day notice is hereby acknowledged by the
Pledgor to be reasonable) addressed to the Pledgor at its last address provided
to the Pledgee pursuant to this Pledge Agreement, but without demand,
advertisement or other notice of any kind (all of which are hereby expressly
waived by the Pledgor). If any of the Pledged Collateral or any rights or
interests thereon are to be disposed of at a public sale, the Pledgee may,
without notice or publication, adjourn any such sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, occur at the time and place
identified in such announcement. If any of the Pledged Collateral or any rights
or interests therein shall be disposed of at a private sale, the Pledgee shall
be relieved from all liability or claim for inadequacy of price. At any such
public sale the Pledgee may purchase the whole or any part of the Pledged
Collateral or any rights or interests therein so sold. Each purchaser, including
the Pledgee should it acquire the Pledged Collateral, at any public or private
sale, shall hold the property sold free from any claim or right of redemption,
stay, appraisal or reclamation on the part of the Pledgor which are hereby
expressly waived and released to the extent permitted by applicable law. If any
of the Pledged Collateral or any rights or interests therein shall be sold on
credit or for future delivery, the Pledged Collateral or rights or interests so
sold may be retained by the Pledgee until the selling price thereof shall be
paid by the purchaser, but the Pledgee shall not incur any liability in case of
failure of the purchaser to take up and pay for the Pledged Collateral or rights
or interests therein so sold. In case of any such failure, the Pledged
Collateral or rights or interests therein may again be sold on not less than 10
days’ written notice as aforesaid; and

 

(b) to exercise all voting and other equity interest rights at any meeting of
any Pledged Company and exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Shares of the Pledged Company as if it was the absolute owner thereof,
including, without limitation, the right to exchange at its discretion, such
Pledged Shares upon the merger, consolidation, reorganization, recapitalization
or other readjustment of the Company or, upon the exercise by the Company or the
Pledgee of any right, privilege or option pertaining to such Pledged Shares, and
in connection therewith, to deposit and deliver such Pledged Shares with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine, all without liability except to
account for property actually received by it.

 

SECTION 9. No Duty on Pledgee. The Pledgee shall have no duty to exercise any of
the aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.

 

SECTION 10. Application of Proceeds. All moneys collected or received by the
Pledgee pursuant to this Pledge Agreement shall be applied to satisfy the
Obligations in the manner determined by the Pledgee.

 

SECTION 11. Miscellaneous.

 

11.1 Further Assurances. The Pledgor agrees that if this Pledge Agreement shall,
in the reasonable opinion of the Pledgee, at any time be deemed by the Pledgee,
for any reason, insufficient in whole or in part to carry out the true intent
and spirit hereof, it shall execute or cause to be executed such other documents
or deliver or cause to be delivered such further assurances as in the opinion of
the Pledgee may be required in order to more effectively accomplish the purposes
of this Pledge Agreement including, without limitation, an alternative pledge or
such other alternative security as the Pledgee shall reasonably require.

 

 4 

  

 

11.2 Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Pledgee shall be cumulative and shall be in
addition to every other right, power and remedy of the Pledgee now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Pledgee, and the exercise or the beginning of the exercise of
any right, power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
failure, delay or omission by the Pledgee in the exercise of any right or power
or in the pursuance of any remedy accruing upon any breach or default by the
Pledgor shall impair any such right, power or remedy or be construed to be a
waiver of any such right, power or remedy or to be an acquiescence therein; nor
shall the acceptance by the Pledgee of any security or of any payment of or on
account of any of the amounts due from the Pledgor to the Pledgee and maturing
after any breach or default or of any payment on account of any past breach or
default be construed to be a waiver of any right with respect to any future
breach or default or of any past breach or default not completely cured thereby.
In addition to the rights and remedies granted to it in this Pledge Agreement
and in any other instrument or agreement securing, evidencing or relating to any
of the Obligations, the Pledgee shall have rights and remedies of a secured
party under the UCC.

 

11.3 Successors and Assigns. This Pledge Agreement and all obligations of the
Pledgor hereunder shall be binding upon the successors and assigns of the
Pledgor and shall, together with the rights and remedies of the Pledgee
hereunder, inure to the benefit of the Pledgee, its respective successors and
assigns.

 

11.4 Waiver; Amendment. None of the terms and conditions of this Pledge
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgor and the Pledgee.

 

11.5 Invalidity. If any provision of this Pledge Agreement shall at any time,
for any reason, be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Pledge Agreement, or the
validity of this Pledge Agreement as a whole and, to the fullest extent
permitted by law, the other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Pledgee in order to carry out the intentions of the parties hereto as nearly as
may be possible. The invalidity and unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

 

11.6 Notices. All notices of request, demand and other communications hereunder
shall be addressed, sent and deemed delivered in accordance with the Convertible
Debentures, including delivery of any such notices or communications to the
Company on behalf of the Pledgor, which Pledgor hereby agrees and acknowledges
shall be valid and effective notice to the Pledgor hereunder.

 

11.7 Counterparts; Electronic Delivery. This Pledge Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.
Delivery of an executed counterpart of this Pledge Agreement by facsimile or
electronic transmission shall be deemed as effective as delivery of an
originally executed counterpart. In the event that the Pledgor delivers an
executed counterpart of this Pledge Agreement by facsimile or electronic
transmission, the Pledgor shall also deliver an originally executed counterpart
as soon as practicable, but the failure of the Pledgor to deliver an originally
executed counterpart of this Pledge Agreement shall not affect the validity or
effectiveness of this Pledge Agreement.

 

11.8 References. References herein to Sections, Exhibits and Schedules are to be
construed as references to sections of, exhibits to, and schedules to, this
Pledge Agreement, unless the context otherwise requires.

 

11.9 Headings. In this Pledge Agreement, Section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Pledge Agreement.

 

11.10 Termination. When all of the Obligations shall have been fully satisfied,
the Pledgee agrees that it shall forthwith release the Pledgor from its
Obligations hereunder and the Pledgee shall promptly execute and deliver to the
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Pledge Agreement, and the Irrevocable Proxies shall
terminate forthwith and be delivered to the Pledgor forthwith together with the
other items furnished to the Pledgee pursuant to this Pledge Agreement.

 

 5 

  

 

SECTION 12. Applicable Law, Jurisdiction and Waivers.

 

12.1 Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 14.2 hereof, this Pledge Agreement shall be governed by and
construed in accordance with the laws of the Florida, without regard to
principles of conflicts of laws thereof.

 

12.2 MANDATORY FORUM SELECTION. Any dispute arising under, relating to, or in
connection with the Agreement or related to any matter which is the subject of
or incidental to the Agreement (whether or not such claim is based upon breach
of contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, FLOrida; provided,
however, PLEDGEE may, at its sole option, elect to bring any action in any other
jurisdiction. This provision is intended to be a “mandatory” forum selection
clause and governed by and interpreted consistent with Florida law.

 

12.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT THE PLEDGOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS
(WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT
TO ITSELF OR ITS PROPERTY, THE PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS PLEDGE AGREEMENT.

 

12.4 WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS PLEDGE AGREEMENT.

 

[-signature page follows-]

 

 6 

  



 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed the day and year first above written.

 

  PLEDGOR:           [__]

 

  

  

